PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



ALONZO DEAN SHEPHARD,                             )
                                                  )     CASE NO. 4:19CV1051
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
C.O. ALINET, et al.,                              )
                                                  )     MEMORANDUM OF OPINION
               Defendants.                        )     AND ORDER [Resolving ECF No. 1]




       Pro se Plaintiff Alonzo Dean Shephard, a state prisoner currently incarcerated at Richland

Correctional Institution,1 filed a civil rights action in the Southern District of New York against

sixteen named defendants. ECF No. 2. Instead of paying the filing fee, Plaintiff filed a motion to

proceed in forma pauperis. ECF No. 1. The District Court for the Southern District of New

York transferred the action to the Northern District of Ohio, Eastern Division on the basis that

Plaintiff’s “difficult-to-understand complaint” pertains to “conditions of confinement at [the]

Northeast Ohio Correctional Center” in Youngstown. ECF No. 4 at PageID #: 50.

       A prisoner may not proceed in forma pauperis if the prisoner, on three or more prior

occasions while incarcerated, brought a civil action that was dismissed on the grounds that it was


        1
           Ohio Department of Rehabilitation and Correction Offender Search Detail,
https://appgateway.drc.ohio.gov/OffenderSearch/Search/Details/A275900 (last visited Sept. 3,
2019).
(4:19CV1051)

frivolous, malicious, or failed to state a claim on which relief could be granted, absent allegations

suggesting that he is in imminent danger of serious injury. 28 U.S.C. § 1915(g). Plaintiff is a

well-known frivolous filer in federal court who has accumulated over three strikes under 28

U.S.C. § 1915(g). See, e.g., Shephard v. Deskins, No. 1:16-CV-2636, slip op. at 2 (N.D. Ohio

Jan. 27, 2017) (listing cases).

        Although Plaintiff asserts “imminent danger” in various places in his virtually

incomprehensible 38-page Complaint (e.g., ECF No. 2 at PageID #: 9, 12, 22), as in previous in

forma pauperis cases he has filed in federal court, he has not asserted cogent facts in his

Complaint supporting this assertion. Allegations that are “conclusory or ridiculous” are

insufficient to warrant application of the imminent danger exception to the three-strikes rule.

Rittner v. Kinder, 290 F. App’x 796, 798 (6th Cir. 2008).

        Accordingly, Plaintiff’s application to proceed in forma pauperis is denied. ECF No. 1.

The Court dismisses Plaintiff’s Complaint without prejudice, in accordance with 28 U.S.C. §

1915(g). ECF No. 2. If Plaintiff wishes to proceed with this case, he must, within 30 days of the

date of this order, pay the full filing fee of $400.00 and a file a motion to reopen. The Clerk’s

Office is directed not to accept any motion to reopen, or any additional documents for filing in

this case, unless the full filing fee is paid. If Plaintiff does not pay the full filing fee within 30

days, this case will be dismissed with prejudice.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision




                                                    2
(4:19CV1051)

could not be taken in good faith.




       IT IS SO ORDERED.


 September 16, 2019                   /s/ Benita Y. Pearson
Date                                Benita Y. Pearson
                                    United States District Judge




                                       3
